Exhibit 10.1

Senetek PLC Grants Paid Up License to Valeant Pharmaceuticals

Senetek Receives $21 Million Cash Plus Share of Future Third Party Royalties

and Forgiveness of $6 Million in Credits

NAPA, Calif., April 2, 2007—Senetek PLC (OTCBB: SNTKY), a life sciences product
development company targeting the science of aging, today announced the signing
of a monetization agreement with Valeant Pharmaceuticals North America Inc., the
lead licensee of Senetek’s patented Kinetin anti-aging active ingredient and the
exclusive licensee of Zeatin, a new Kinetin analog. Under the agreement, Senetek
has granted Valeant a paid up license for Kinetin and Zeatin and has assigned to
Valeant future royalties from other Kinetin licensees, in return for Senetek
receiving a cash payment of $21 million, forgiveness of a $6 million prepaid
royalty credit reimbursement obligation that Senetek otherwise would have owed
to Valeant, and a right to share in future royalties due to Valeant from other
Kinetin licensees through 2011.

Under an August 2005 agreement with Valeant, Senetek had granted Valeant a
global exclusive license for Zeatin and had similarly broadening its license for
Kinetin, subject to the terms of pre-existing Kinetin license agreements with
third parties, and in return Valeant had agreed to minimum royalties of $27
million through 2010 net of prepaid royalties.

Frank J. Massino, Chairman and Chief Executive Officer of Senetek PLC,
commented, “This transaction is non-dilutive to our shareholders and provides us
the working capital to rapidly accelerate development of our rich pipeline of
proprietary compounds, to acquire products, and to achieve our corporate goal of
commercializing one new compound each year. Senetek’s new focus will place
increased emphasis on direct marketing efforts of new products with our sights
on achieving greater revenues and larger economic benefits. This new strategic
direction will also redirect our product development efforts to target unmet
needs in the lucrative and growing prescription dermatological therapeutic
market.”

About Senetek PLC

Senetek PLC (OTCBB: SNTKY) is a life sciences product development company with a
portfolio of intellectual properties targeting the science of aging, including
skincare and dermatological therapeutics, erectile dysfunction and nutrition.
Kinetin, Senetek’s lead



--------------------------------------------------------------------------------

commercial product, is currently licensed and marketed by 14 pharmaceutical and
cosmeceutical companies, and Senetek has entered into an exclusive global
license with Valeant Pharmaceuticals for Senetek’s proprietary anti-aging
skincare compound Zeatin. In addition, Senetek has entered into exclusive
licenses for Europe and North America, respectively, for its patented
combination drug treatment for erectile dysfunction, Invicorp®, has an exclusive
manufacturing distributorship for its proprietary diagnostic monoclonal
antibodies, and recently sold, with retained rights of profit participation, its
patented drug delivery system, Reliaject®.

For more information, visit the company’s website at http://www.senetekplc.com/

This news release contains statements that may be considered ‘forward-looking
statements’ within the meaning of the Private Securities Litigation Reform Act,
including those that might imply commercial potential and successful evaluation
and development of new compounds and success in forging direct distribution
arrangements. Forward-looking statements by their nature involve substantial
uncertainty, and actual results may differ materially from those that might be
suggested by such statements. Important factors identified by the Company that
it believes could result in such material differences are described in the
Company’s Annual Report on Form 10-K/A for the year 2005. However, the Company
necessarily can give no assurance that it has identified or will identify all of
the factors that may result in any particular forward-looking statement
materially differing from actual results, and the Company assumes no obligation
to correct or update any forward-looking statements which may prove to be
inaccurate, whether as a result of new information, future events or otherwise.